Citation Nr: 1220892	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  91-49 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability, diagnosed as lumbosacral herniation and reflex sympathetic dystrophy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The appellant served on active duty for training from April 7, 1963 to October 6, 1963.  He continued to serve in the Army National Guard until March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was last before the Board in January 2012 when it was remanded for additional evidentiary development.  


FINDINGS OF FACT

1.  Competent medical evidence is in equipoise as to whether the Appellant has reflex sympathetic dystrophy.

2.  Competent medical evidence is in equipoise as to whether the Appellant's low back disability, diagnosed as lumbar herniation reflex sympathetic dystrophy, is related to his in-service low back injury during active duty for training in 1963.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, a low back disability, diagnosed as lumbosacral herniation and reflex sympathetic dystrophy, was incurred in active duty for training.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act and governing law and regulations

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

The Appellant asserts that his current lumbar spine disability is the result of an injury in 1963 during active duty for training.

When seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2012).

Analysis

The Appellant asserts that he injured his low back in 1963 during active duty for training.

Though the Appellant's service treatment records do not reflect a reporting of or treatment of this injury, the appellant is competent to report his injury and the Board finds him credible.  While the claimant did not report any back problems on the September 1963 and August 1967 physical examinations and no lumbar spine disorder was reported on those examinations, the reports of medical history (unlike later forms) did not specifically include an option of reporting recurrent back pain.  The Appellant's assertion is supported by the January 1995 and August 1989 statements of Dr. R. Ottaviani, Doctor of Chiropractic Medicine, in which this doctor stated that he had treated the claimant from late 1963 to the mid-1970s or early 1980s and that the appellant reported the 1963 in-service back injury.  Moreover, the Board in its August 2010 remand in essence found the Appellant's reporting of the in-service injury to be competent and credible because the Board ordered an examination rather than denying the claim based on no in-service injury.

The Appellant has a lumbar herniation as part of his lumbar spine disability.  There is, however, conflicting evidence on whether the appellant has reflex sympathetic dystrophy.  In a June 2011 addendum, the August 2010 VA examiner stated that the claimant does not demonstrate the characteristics of reflex sympathetic dystrophy.  The Appellant's private doctors have diagnosed reflex sympathetic dystrophy.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

The August 2010 VA examiner noted that the Appellant did not demonstrate the symptoms associated with reflex sympathetic dystrophy and that having sustained an injury 48 years ago he would developed changes referable to advanced-stage disease, such as atrophy, color changes, and thickening of the skin.  The examiner did not address the contradictory evidence showing a diagnosis of reflex sympathetic dystrophy.  Therefore, the August 2010 VA examiner did not comply with the directives of the August 2010 remand, which limits the probative value of her opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Appellant filed his claim in January 1991.  In March 1990 and in August 1990, Drs. R. Hiscox and P.J. Kerrigan, both Doctors of Osteopathy, diagnosed reflex sympathetic dystrophy syndrome.  In December 1990, Dr V.B. Nakkache, a neurological surgery, stated that he agreed with the diagnosis of reflex sympathetic dystrophy.  In November 1991, Dr. E. Jacob, a specialist in physical medicine and rehabilitation, gave an impression of sympathetic irritability with sympathetic pain of the right upper limb.  In September 1995, Dr. R. Somma, a neurologist, diagnosed pain-dysfunction syndrome of the arms and legs.  In a statement received in January 1999, Dr. A. Janerich, a specialist in physical medicine and rehabilitation, addictive diseases, and peripheral neurophysiology, noted that he had been treating the Appellant for a period of years for reflex sympathetic dystrophy.

The Board has carefully weighed the evidence of record and finds that there exists an approximate balance of evidence for and against the claim.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In this case, the Board finds that the competent medical evidence is in equipoise as to whether the Appellant has reflex sympathetic dystrophy.

There is conflicting evidence on whether the Appellant's low back disability, diagnosed as lumbar herniation reflex sympathetic dystrophy, is related to his in-service low back injury during active duty for training in 1963.

In a February 2012 addendum, the August 2010 VA examiner opined that the Appellant's lumbar herniation was not caused by or a result of an injury incurred during active duty for training from April to October 1963.  The examiner's bases were that the service treatment records were completely negative for complaints, findings, or treatment of a back disorder; that the September 1963 separation examination showed a normal musculoskeletal system; and that the Appellant had no complaints regarding any back disorder at the September 1963 separation examination.  The Board notes that despite the fact that the service treatment records were completely negative for complaints, findings, or treatment of a back disorder, the Board finds the appellant credible in reporting that he had a back injury in service that is not noted in his treatment records.  Moreover, as noted above, the report of medical history did not specifically ask the claimant to report any history of recurrent back pain.  The VA examiner did not address the positive medical nexus evidence.  Therefore, the August 2010 VA examiner did not comply with the directives of the August 2010 remand, which limits the probative value of the opinion.  Stegall v. West, 11 Vet. App. 268 (1998).

In a March 1993, Dr. Jacob opined that the sympathetic dystrophy was due to an injury from a motor vehicle accident in 1989.  

In a March 1986 statement, Dr. B. Jacobs noted that a January 1986 neurological consultation revealed that the back disorder may have begun as far back as 1964.  In a July 1992 statement, Dr. W. Clearfield, D.O. stated that his lumbar spine disability was mostly caused by the 1963 injury.

In his January 1995 statement, Dr. Ottaviani opined that: 

I can say within a reasonable degree of chiropractic certainty that this gentleman's lower back problem originated with his 1963 service injury and that the injury accelerated the degeneration of the articulations in his lower lumbar spine in the area of L4, L5, and the sacrum.  

Thereafter, in a statement dated in August 1998, Dr. Ottaviani reported that although he could not provide written documentation, he treated the appellant for a "service related" injury of the lumbar spine in "late 1963."  Dr. Ottaviani concluded that, "I can state with reasonable certainty that the spinal problems [the appellant] had and continues to suffer from are the direct result of his 1963 injury."

In a March 1995 treatment record, Dr. Janerich related the Appellant's low back disability to his injuries sustained in three automobile accidents from 1989 to 1990.  Later, in his January 1999 statement, Dr. Janerich reported that the appellant had been, and continued to be treated for recurrent lower lumbar disc disease reflex sympathetic dystrophy, as well as a "multiplicity of problems associated with both cervical neck and L4-5 disc disease."  Dr. Janerich stated that 

I can say within (sic) reasonable degree of medical certainty that [the appellant] developed reflex sympathetic dystrophy from the lower back injury that originated May 6, 1963, while in the service.  This injury accelerated the degeneration of the articulations in his lower spine in the are (sic) of L4, L5 and the sacrum.

. . . . 

In concluding, I (sic) with a reasonable degree of medical certainty that [the appellant's] lower back malady while on active duty with the U.S. Army on May 6, 1963, was the precipitator of his chronic pain and attendant disability.

In a January 2003 statement, Dr. K. Krishman, an anesthesiologist, opined that the Appellant suffers from chronic pain due to an in-service injury in 1963.

While some medical evidence shows that the Appellant's back pain began in the late 1970s or later, an April 1984 private treatment record presents a more nuanced view of his symptomatology.  The record reflects that that the appellant had flare ups from the time of his in-service injury to 1979, at which time his symptomatology worsened.

In this case, the competent medical evidence is in equipoise as to whether the Appellant's low back disability, diagnosed as lumbar herniation reflex sympathetic dystrophy, is related to his in-service low back injury during active duty for training in 1963.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disability, diagnosed as lumbosacral herniation and reflex sympathetic dystrophy, is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


